UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1MARCH 31, 2012. oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO . Commission File No. 333-141875 IGEN Networks Corp. (Exact name of registrant as specified in its charter) Nevada 20-5879021 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1treet NW, Suite 920, Washington, DC, 20005 (Address of principal executive offices) (Zip Code) 1-888-244-3650 (Registrant's telephone number including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer: o Accelerated filer: o Non-accelerated filer: o Smaller reporting company: x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNo x The number of shares of the registrant's common stock outstanding as of March 31, 2012 is 14,049,045. Table of Contents TABLE OF CONTENTS PART I Page ITEM 1. FINANCIAL STATEMENTS F-1 to F-13 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. 2 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 4 ITEM 4. CONTROLS AND PROCEDURES 4 PART II ITEM 1. LEGAL PROCEEDINGS 5 ITEM 1A. RISK FACTORS 5 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 5 ITEM 3. DEFAULTS UPON SENIOR SECURITIES. 5 ITEM 4. MINE SAFETY DISCLOSURES. 5 ITEM 5. OTHER INFORMATION. 5 ITEM 6. EXHIBITS 6 Table of Contents Part I FINANCIAL INFORMATION Item 1.Financial Statements The Company’s unaudited interim consolidated financial statements for the three months period ended March 31, 2012 are included herewith. IGEN NETWORKS CORP. Consolidated Financial Statements For the three months ended March 31, 2012 F-1 Table of Contents IGEN NETWORKS CORP. (A Development Stage Company) Consolidated Condensed Balance Sheets (Unaudited) (Expressed in U.S. dollars) March 31, 2012 December 31, 2011 Assets Current Cash $ $ Accounts receivable $ Prepaid expenses Investment (Note 3) Office equipment (Note 4) Total Assets $ $ Liabilities and Shareholders' Equity Current liabilities Accounts payable $ $ Accrued liabilities Shareholders’ Equity (Deficit) Capital Stock (Note 6) Authorized - 375,000,000 common shares with $0.001 par value Issued and outstanding - 14,049,145 and 11,436,427 respectively Additional paid-in capital Deficit accumulated during the development stage ) ) $ $ Approved on Behalf of the Board "Neil Chan" Director "Richard Freeman" Director The accompanying notes are an integral part of these consolidated financial statements. F-2 Table of Contents IGEN NETWORKS CORP. (A Development Stage Company) Consolidated Condensed Statements of Loss (Unaudited) (Expressed in U.S. dollars) Three months Three months Cumulative Totals Ended Ended from Inception March 31, March 31, (November 14, 2006) to Mar 31, 2012 Revenue Sales commissions $ $
